COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-13-00730-CV
Style:                              Thomas Florence
                                    v Zack Shelly, Zack’s Auto Sales, and Wanette Florence
Date motion filed*:                 January 6, 2014
Type of motion:                     Motion For Leave of Court to File Exhibits/Evidence
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                           Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Jane Bland
                         

Panel consists of        ____________________________________________

Date: January 14, 2014




November 7, 2008 Revision